On Application for Rehearing.
PER CURIAM.
[3] The contention of the warrantor that the Big Pine Lumber Company forfeited its title to the timber in dispute, because said company failed to remove the same within the time stipulated in the deed of purchase, is without merit. The nonperformance of a resolutory condition within the time stipulated does not ipso facto work a dissolution of the contract, but the dissolution must be sued for, and further time may be allowed. Civil Code, art. 2047; Turner v. Collins, 2 Mart. (N. S.) 607; Chalon v. Walker, 7 La. Ann. 477; Perkins v. Frazer, 107 La. 393, 31 South. 773.
Warrantor’s title to the land expressly excluded the timber thereon, and notified him *535that it had been sold and was in the possession of the Big Pine Lumber Company.
Rehearing refused.
PROYOSTY, J., being absent on account of illness, takes no part on the application for rehearing.